Citation Nr: 0610534	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  97-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for an upper 
respiratory disability, to include as due to undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, and from January 1991 to August 1991, to 
include service in the Persian Gulf.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, that denied the 
veteran's claim of entitlement to service connection for the 
above noted disabilities.  The veteran received several RO 
hearings, and a hearing before the undersigned Veterans Law 
Judge in August 2002, during the course of this appeal.


FINDINGS OF FACT

1.  The veteran has been diagnosed with mild obstructive 
airways disease; no competent medical evidence has been 
presented linking the veteran's obstructive airways disease 
to service.

2.  The veteran does not have a knee disability related to 
service; the numbness and radiculopathy in the left lower 
extremity have been associated with his service connected 
back disability.


CONCLUSION OF LAW

1.  An upper respiratory disability is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service. 38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

2.  The veteran does not have a chronic knee disability as 
the result of an undiagnosed illness for compensation 
purposes, nor does the veteran have a knee disability 
otherwise incurred or aggravated in service. 38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an April 2004 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued detailed statements of the case 
(SOC) in December 1996 and October 1999, as well as 
supplemental statements of the case (SSOCs) in July 1999, 
September 1999, and October 2005, as well as Board Remands 
dated November 2002 and October 2003, in which the appellant 
was advised of all the pertinent laws and regulations 
regarding his claims.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the appellant's claims, and that 
the SOCs and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the October 2005 SSOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letter notifying him of the VCAA may not have 
technically informed the appellant of each element of the 
VCAA, the appellant was nonetheless properly notified of all 
the provisions of the VCAA by the October 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice.  While the 
notice letters were sent subsequent to the initial rating 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
matter of entitlement to service connection for an upper 
respiratory disability for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  The 
veteran received several hearings at the RO, and a hearing 
before the undersigned Veterans Law Judge in August 2002, at 
which time he had the opportunity to present additional 
argument and evidence in support of his claims.  Therefore, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the Board's denial of the veteran's service-
connection claims, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2005).  The 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War and is a "Persian Gulf veteran."  
See 38 C.F.R. § 3.317 (2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.   
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

In the present case, the veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from January 1991 to August 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time, and specifically from February 2, 1991 to August 3, 
1991, the veteran served in Southwest Asia.  He is, 
therefore, a "Persian Gulf veteran" by regulation (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War).  38 C.F.R. § 3.317.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for an upper 
respiratory disability.  First, as to service connection for 
disability due to an undiagnosed illness, the Board points 
out that, while the veteran's most recent VA examination 
dated May 2004 indicated that the veteran had a normal lung 
examination with only a prior diagnosis of asthma, pulmonary 
function testing at that time diagnosed the veteran with 
asthma with mild obstructive airways disease.  Since the 
veteran has a diagnosed disability of asthma with mild 
obstructive airways disease, he cannot be granted service 
connection for this disability as due to undiagnosed illness.

However, the veteran could still be granted service 
connection for asthma with obstructive airways disease on a 
direct basis.  However, in this regard, the Board notes that 
the preponderance of the evidence of record does not show 
that the veteran's asthma with obstructive airway disease is 
related to service.  The veteran's service medical records, 
to include those from January 1962 to January 1965, and from 
January 1991 to August 1991, are negative for any complaints 
of, or treatment for, asthma or obstructive airways disease.  
The veteran was noted to have been treated once for an upper 
respiratory infection in March 1964 which apparently resolved 
with no residuals.  Of further note is the report of a chest 
X-ray dated October 1992 which was normal, and the report of 
the veteran's April 1993 Persian Gulf examination, as well as 
the report of the veteran's July 1993 VA examination, which 
both showed no respiratory complaints or diagnosis.  The 
veteran does not appear to have complained of any respiratory 
disorder until 1998, when an April 1998 VA examination report 
noted that the veteran reported difficulty breathing through 
the nose, but was again at that time found to have no upper 
respiratory disability.  Similarly, the veteran was noted 
during a February 2003 VA examination report to complain of 
shortness of breath and wheezing, and noted a history of 
chest X-rays showing advanced lung disease due to smoking, 
but the veteran at that time was found to have normal lung 
function.  It does not appear that the veteran was diagnosed 
with obstructive airway disease until 2004.  Therefore, with 
no evidence having been presented to indicate that the 
veteran was diagnosed with obstructive airways disease any 
earlier than 2004, 13 years after the veteran's separation 
from service, and with no competent medical evidence of 
record having been presented to link the veteran's asthma 
with obstructive airway disease to service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for an upper respiratory 
disability.

Again taking into account all relevant evidence, the Board 
holds that service connection is not warranted for a left 
knee disability.  The service medical records do not reflect 
the presence of left knee disability.  VA records following 
service have reflected complaints of left knee and left lower 
extremity numbness and pain during the years following active 
duty.  

A May 2004 report of VA examination noted only sensory 
deficits along an L3 dermatome of the left knee, and the 
veteran at that time himself indicated that he did not have 
any pain or disability in the left knee.  Similarly, a 
February 2003 VA examination report found only a diagnosis of 
left knee lateral numbness, with no other left knee 
diagnosis.  The report of a July 1999 VA examination 
indicated no specific knee disability, but did note evidence 
of radiculopathy, with diminished pinpoint sensation in the 
left lower extremity.  Also, no left knee disability was 
noted upon VA examination of April 1998.  In the course of a 
February 1997 VA examination, the veteran reported left knee 
numbness, and that he had been told by another doctor that 
this was related to his back disability; no separate knee 
disability was noted at that examination.  There was an area 
on his left knee where he could not differentiate between 
sharp and dull using a safety pin.  No left knee disability 
was noted in the report of a July 1993 VA examination.  The 
veteran exhibited lumbar disc syndrome with a history of 
radicular pain and absent left ankle reflex.   

The veteran is service-connected for degenerative changes in 
the lumbar spine, which is assigned a 40 percent rating.  The 
February 2002 rating action determined that the disability 
did not result in more than severe intervertebral disc 
syndrome.  

First, as to service connection as due to an undiagnosed 
illness, the record as a whole shows that the neurological 
findings related to the left lower extremity in general and 
the left knee in particular are due to service-connected 
degenerative changes in the lumbar spine, which is a 
diagnosed disability.  The veteran has consistently 
complained of numbness and radicular pain in the left lower 
extremity and there have not been findings of knee disability 
other than the radicular changes.  Assigning a separate 
evaluation for these findings would be pyramiding and is not 
allowed.  See 38 C.F.R. § 4.14 (2005) (The evaluation of the 
same disability under various diagnoses is to be avoided).  

Service connection is not warranted for a left knee 
disability on a direct basis.  In this regard, the 
preponderance of the evidence of record does not show that 
the veteran currently has a left knee disability separate 
from the radicular symptoms due to his service-connected 
lumbar spine disability.  Thus the Board finds that the 
evidence of record indicates that the veteran does not 
currently have any left knee disability; and the complaints 
of numbness he has in the vicinity of his left knee are not 
as the result of a left knee disability, but are related to 
his service connected back disability.  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for a left knee 
disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for an upper respiratory 
disability, to include as due to undiagnosed illness, is 
denied.

Entitlement to service connection for a left knee disability, 
to include as due to undiagnosed illness, is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


